Citation Nr: 1025808	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  09-44 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total rating for compensation purposes based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel






INTRODUCTION

The Veteran had active military service from November 1948 to 
February 1953.

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2007 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon, which denied 
entitlement to TDIU.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002 and Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to TDIU.  He claims that he cannot 
work due to his PTSD.  Specifically, the Veteran claims that he 
retired following a suicide attempt in 1983 in which he shot 
himself, and that his suicide attempt was related to his PTSD.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §3.340.  

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  Id.  Where 
the schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  

Here, the Veteran is service-connected for PTSD, which is 
currently rated as 70 percent disabling, and bilateral lower 
extremity cold weather injuries, which are separately rated as 30 
percent disabling.  See 38 C.F.R. §§ 3.340.  The Veteran's 
current combined rating is 90 percent.  Thus, the Veteran meets 
the percentage requirements set out in 38 C.F.R. § 4.16(a).  

A VA examination was conducted in February 2007, which was before 
the Veteran filed his current claim for TDIU in April 2007, to 
assess the severity of the Veteran's PTSD.  The examiner noted 
that that it is difficult to determine the extent of the 
Veteran's occupational impairment because he has been retired 
since 1983 and an opinion about unemployability due to PTSD 
cannot be made because of the length of time since his 
retirement.  

There is no medical evidence of record addressing whether the 
Veteran is able to secure or follow a substantially gainful 
occupation as a result of all of service-connected disabilities.  
There is insufficient medical evidence for the Board to decide 
the Veteran's claim regarding his employability and a VA medical 
examination must be provided.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Additionally, there are no treatment records from 1983 when the 
Veteran claims to have attempted suicide.  To ensure that VA has 
met its duty to assist the appellant in developing the evidence 
in support of his claim pursuant to 38 U.S.C.A. § 5103A, this 
case must be remanded so the RO can attempt obtain any treatment 
records related to the Veteran's claimed suicide attempt.  

Finally, the Veteran has not received any notice pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA) regarding his claim 
of entitlement to TDIU.  On remand the Veteran should be provided 
with accurate notice of how to substantiate his claim.  

The appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the Veteran a letter providing 
notice regarding his claim of TDIU.  See 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  
 
2.  Ask the Veteran to identify the medical 
facility he received treatment for following 
his claimed suicide attempt in 1983.  Obtain 
all identified records.  Document requests 
and negative responses.  

3.  Schedule the Veteran for a VA examination 
to determine his employability.  The examiner 
should provide an opinion as to whether it is 
at least as likely as not that the Veteran is 
unable to secure or follow a substantially 
gainful occupation as a result of service-
connected disabilities, including his 
service-connected PTSD and bilateral cold 
weather injuries of the lower extremities.  

The examiner is notified that advancing age, 
any impairment caused by conditions that are 
not service connected, and prior 
unemployability status must be disregarded 
when determining whether a Veteran currently 
is unemployable.  See 38 C.F.R. § 4.16(a).
The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  A complete rationale must 
be provided for all opinions.

4.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claim should then be 
readjudicated.  If the claim remains denied, 
the RO should issue a supplemental statement 
of the case (SSOC) containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal, 
and allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

